Title: From Thomas Jefferson to Martha Jefferson Randolph, 26 January 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Martha
Philadelphia Jan. 26. 93.

I received two days ago your’s of the 16th. You were never more mistaken than in supposing you were too long on the prattle &c. of little Anne. I read it with quite as much pleasure as you write it. I sincerely wish I could hear of her perfect reestablishment.—I have for some time past been under an agitation of mind which I scarcely ever experienced before, produced by a check on my purpose of returning home at the close of this session of Congress. My operations at Monticello had been all made to bear upon that point of time, my mind was fixed on it with a fondness which was extreme, the purpose firmly declared to the President, when I became assailed from all quarters with a variety of objections. Among these it was urged that my retiring just when I had been attacked in the public papers, would injure me in the eyes of the public, who would suppose I either  withdrew from investigation, or because I had not tone of mind sufficient to meet slander. The only reward I ever wished on my retirement was to carry with me nothing like a disapprobation of the public. These representations have, for some weeks passed, shaken a determination which I had thought the whole world could not have shaken. I have not yet finally made up my mind on the subject, nor changed my declaration to the President. But having perfect reliance in the disinterested friendship of some of those who have counselled and urged it strongly, believing that they can see and judge better a question between the public and myself than I can, I feel a possibility that I may be detained here into the summer. A few days will decide. In the mean time I have permitted my house to be rented after the middle of March, have sold such of my furniture as would not suit Monticello, and am packing up the rest and storing it ready to be shipped off to Richmond as soon as the season of good sea-weather comes on. A circumstance which weighs on me next to the weightiest is the trouble which I foresee I shall be constrained to ask Mr. Randolph to undertake. Having taken from other pursuits a number of hands to execute several purposes which I had in view for this year, I can not abandon those purposes and lose their labour altogether. I must therefore select the most important and least troublesome of them, the execution of my canal, and (without embarrassing him with any details which Clarkson and George are equal to) get him to tell them always what is to be done and how, and to attend to the levelling the bottom. But on this I shall write him particularly if I defer my departure.—I have not received the letter which Mr. Carr wrote to me from Richmond nor any other from him since I left Monticello. My best affections to him, Mr. Randolph & your fireside and am with sincere love my dear Martha yours

Th: J.

